


110 HR 730 IH: To provide funds to certain State and local governments

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 730
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide funds to certain State and local governments
		  to pay for utility costs resulting from the provision of temporary housing
		  units to evacuees from Hurricane Katrina and other hurricanes of the 2005
		  season.
	
	
		1.ExtensionSection 2401 of the Emergency Supplemental
			 Appropriations Act for Defense, the Global War on Terror, and Hurricane
			 Recovery, 2006 (Public Law 109–234), shall be applied by substituting
			 2008 for the date specified in such section.
		
